EDWARD P. HILL, Jr., Judge
(dissenting).
Regretfully, I must respectfully dissent from the result reached by the majority opinion. As I see it, there are two propositions which require resolution in this case. The first one is: Is it lawful in Kentucky for a testator to adopt his previously written signature as the effective signature of a will drawn after the time when the signature was first written? Although the majority opinion, by footnote, avoids this question, one must assume that the question requires an affirmative answer, since the rest of the majority opinion could easily be omitted if it is never legal in Kentucky to adopt a previously written signature.
I think the clear majority rule in this country is that the adoption of a previously written signature is perfectly legal and entirely valid.. See, for example, In Re Estate of Giles, Miss., 228 So.2d 594 (1969), in which it is written:
“There is another rule of law which appears to be applicable in the instant case. It is generally recognized that a testator may adopt his own signature, *701which he has already written, as the signature in executing a testamentary instrument. See the authorities enumerated in Page, The Law of Wills, § 19:52 (1960); 94 C.J.S. Wills § 171 (1956); 57 Am.Jur. Wills § 261 (1948); compare Wallace v. Harrison, 218 Miss. 153, 65 So.2d 456 (1953).” Id. 228 So.2d at page 597.
In the Giles case the testatrix had excised her previously written signature on an earlier will and sewn it with thread to the bottom of a subsequently written holographic will. The court held that the will was valid.
This court has long declared that substantial compliance with the statutes relating to the execution of wills is sufficient. For example, see Garnett v. Foston, 122 Ky. 195, 91 S.W. 668, 121 Am.St.Rep. 456 (1906), in which the court treated the matter in this language:
“But the course has never been to demand literal compliance with such provision. On the contrary, the rule in this state has always been that a substantial compliance will satisfy the statute.” (Citations omitted.) Id. 91 S.W. at page 671.
Perhaps this portion of the problem should not be left without reference to Porter v. Ford, 82 Ky. 191 (1884), in which it was held that a holographic will written when the testatrix was a married woman (then ineligible to make a will) nevertheless was valid, because her husband died before she did; thus she was not a married woman when the will became effective. The court attached much significance to the fact that after her husband’s death the testatrix made frequent oral references to her will’s being located where it was later found. Two bequests which had appeared in the instrument as originally prepared had been erased — yet the court held that no re-signing was required. The following language in the opinion is significant :
“But the paper which was wholly written and subscribed by the testatrix, while she was a married woman, has, after the death of her husband, and when she became capable of making a will, been adopted, identified, and left by her as her will.” Id. 82 Ky. at page 196.
So, if a testator in Kentucky may validly adopt a previously written signature for use upon a subsequently written will (and I think it is obvious that he can), the question becomes: Did this particular testatrix do so? Like the jury which heard the evidence in this case, following instructions of which no complaint is made, I think the evidence clearly shows that this testatrix did adopt her previously written signature as the final signature of her holographic will. But whether I would have so voted as a juror is not the question. The critical inquiry is: Was there substantial evidence to support a jury’s verdict that she did adopt her previously written signature ? In my judgment, the answer to that question is a resounding “Yes,” for the following reasons:
While bedfast in a hospital, Addie Owens directed Mrs. Yarber to go to a desk in Mrs. Owens’ home and procure a sealed envelope containing Mrs. Owens’ “will.” Mrs. Yarber found the sealed envelope where Mrs. Owens said it was. When it was opened after the death of Mrs. Owens, it contained the sheets in question. Unfortunately, the individual who opened the envelope could not recall the physical order in which the papers were found when he removed them from the envelope.
Nobody contends that fraud or “dirty work” appears in this case. It simply is a case in which the majority of the court seems unwilling to accept the fact that Mrs. Owens really did make a valid will.
No amount of intention by Mrs. Owens would serve to supply the action necessary to comply with the statute. Cf. Greene v. Cotton, Ky., 457 S.W.2d 493. Yet, if the evidence fairly supports the inference that she did intend to make a will, and did *702intend her previously written signature to be her newly adopted signature to that will, her intention becomes vital, because it breathes validity into the action she took in placing the papers together in a sealed envelope and plainly stating that the envelope contained her will.
The majority opinion states that its view is supported by authorities annotated in 38 A.L.R.2d at pages 477, et seq. With all respect, I am unable to so read the authorities as lefiding support to the majority view. On the contrary, I believe the great bulk of the authorities in 38 A.L.R.2d 477, et seq., support the view that there was abundant evidence to sustain the verdict of the jury upholding the will of Mrs. Owens.
In citing Lucas v. Brown, 187 Ky. 502, 218 S.W. 796, the majority opinion recognizes that the requirement for signing at the “end” does not mean a literal, physical rewriting. It means only that the testator has “signed off!” If adoption of a previously written signature is valid (and the vast weight of authority says it is), then it becomes necessary only to ascertain whether the adoption was at the end, as a basis for authenticating the act of the testatrix. Citation of the Pennsylvania cases in the majority opinion is strange in light of the critique of them found in 38 A.L.R.2d 489, et seq. The Pennsylvania rulings represent the minority view, and appear to be based upon what the annotater in 38 A.L. R.2d 477 calls a “strange” construction of Wikoff’s Appeal (1850) 15 Pa. 281, 53 Am.Dec. 597.
The majority opinion finds no significance in the fact that at the beginning and at the end of the sheets appear the date, September 14, 1965. Since the pages referred to Mrs. Yarber, who was not known by Mrs. Owens until 1967, the 1965 dating results in an anachronism. But the act of inscribing that date at the alpha and omega of the instrument clearly denotes Mrs. Owens’ intent to show that this was now “one package.” Here was “intrinsic” coherence. There was abundant extrinsic evidence that the sealed envelope contained the will of Mrs. Owens.
It is not a light thing to overturn the final wishes of a testatrix. Implicit in the statutory enablement for making holographic wills is the salutary legislative policy that strict formalism is not required. The fundamentals are that the paper be wholly in the handwriting of the testatrix, signed (whether by adoption or by subsequent writing), and evincing testamentary intention. All of this appears here. I would reverse the judgment and enter judgment upholding the will pursuant to the verdict of the jury.
*703Anderson & Crumpler, Magnolia, for appellants.